Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 23, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective June 1, 1975 because he voluntarily left his employment without good cause. The referee found it unnecessary to rule on the alternate issue of claimant’s availability for employment. There is substantial evidence to support the finding that claimant, age 64, voluntarily quit his job as a clerk in the appetizing department of a large food store chain to be eligible to receive a union pension, collect social security benefits, and be able to work part-time. Claimant’s personal physician advised him not to retire. Although on this appeal claimant contends he did not retire for the reasons just listed, he did so testify. Good cause for voluntary leaving of employment is a question of fact within the purview of the board and its determination, if supported by substantial evidence, should not be disturbed (Matter of Famulare [Catherwood] 34 AD2d 705). Claimant’s contention that he left the job because he could not get along with his new supervisor is of no avail. Inability to get along with a supervisor is not good cause for leaving employment (Matter of Ayala [Levine] 45 AD2d 986; Matter of Fanning [Levine] 45 AD2d 817). The record discloses substantial evidence to support the factual determination that claimant left his employment without good cause. Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.